Citation Nr: 9904122	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder as a 
residual of exposure to mustard gas during service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for chronic obstructive pulmonary disease as a 
residual of mustard gas exposure.

The case was previously before the Board in April 1996, when 
it was remanded for development of mustard gas exposure 
information.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of exposure to 
mustard gas or Lewisite during service.

3.  The earliest medical reports dealing with any lung 
disorder are dated decades after service and do not relate 
the disorder to active service.  


CONCLUSION OF LAW

A lung disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service as a residual of alleged mustard gas 
exposure.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Claim

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Veterans Appeals (Court) 
held that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified 38 C.F.R. § 3.316 then all the veteran 
needs to do is assert that he was exposed to mustard gas and 
his claim is well grounded.  This is exactly what has been 
done in the instant case.  As such, the Board must find that 
the veteran has submitted a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Pearlman v. 
West, 11 Vet. App. 443 (1998).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

II.  Service Connection 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1998).

The appellant contends  he was exposed to mustard gas during 
gas mask testing at Camp Lejeune in June 1943.  He avers that 
his current lung disorder was caused by this mustard gas 
exposure.

A.  Medical Evidence

The RO has obtained the veteran's service medical records 
which appear complete.  The service medical records contain 
entrance and separation examination reports along with 
treatment records for the intervening period of time.  A 
single treatment record dated October 1943 reveals a 
diagnosis of bronchitis and laryngitis.  None of the 
veteran's service medical records reveal that the veteran had 
any exposure to mustard gas during active service.  
Specifically, the March 1946 separation examination reveals 
that the veteran's lungs were normal with no abnormalities 
noted by the examining physician.  A chest x-ray was also 
taken on separation and was negative for any abnormalities.  

The veteran presented sworn testimony at a September 1994 
hearing before a RO hearing officer.  The veteran indicated 
treatment for a lung disorder in 1947 at VAMC Coral Gables, 
Florida.  The veteran also indicated treatment and testing in 
1975 at VAMC Birmingham, Alabama.  The RO requested these 
medical records; however, negative responses were received.  

A large volume of private medical evidence has been obtained 
by the RO.  An August 1984 letter from W. Park McGehee, M.D., 
the veteran's private physician, states that the veteran has 
chronic obstructive pulmonary disease (COPD) with symptoms of 
asthma and bronchitis.  The letter also states that the 
"patient relates to me that he was exposed to various gases 
during his Service stay.  I do not know what effect this has 
had on his lungs but I am sure that this was detrimental in 
some way."  

A June 1998 letter from Steven E. Dekich, M.D., the veteran's 
private physician indicates that the veteran has been under 
treatment for severe COPD.  The physician states that the 
veteran has "a history of exposure to mustard gas while in 
service and has a moderate history of smoking.  Thought there 
are many causes for chronic bronchitis and/or emphysema, I 
cannot exclude mustard gas exposure as a cause in this case.  
There is a significant likelihood that the gas exposure is at 
least a contributing factor."  Medical treatment records 
from 1996 to 1998 reveal that the veteran requires continuing 
treatment for his COPD.  In many of these treatment records 
the veteran related a history of mustard gas exposure during 
service.  

In July 1998 a VA aid and attendance examination of the 
veteran was conducted.  Again the veteran related a history 
of being exposed to mustard gas during service.  The 
diagnosis was COPD and "Mustard gas exposure and certainly a 
possible contributing factor to [the] diagnosis [of COPD]."  

The Board notes that there are problems with all of the 
medical opinions of record.  In each case the examining 
physician made a diagnosis based solely on a medical history 
provided by the veteran.  The physicians' diagnoses of 
mustard gas exposure are based only on the veteran's own 
recitation of his medical history.  Bare transcription of 
medical history provided by the veteran by a physician does 
not transform such evidence into competent medical evidence 
for the purposes of establishing a well grounded claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Upon review of the medical evidence of record the Board finds 
that there is ample medical evidence that reveals that the 
veteran suffers from COPD, asthma, and/or bronchitis.  
Chronic obstructive pulmonary disease (COPD), chronic 
bronchitis, and chronic asthma are diseases which warrant 
presumptive service connection on the basis of mustard gas 
exposure.  38 C.F.R. § 3.316 (1998).

B.  Exposure Evidence

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 e provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Navy veterans.  This section indicates 
that exposure information related to Navy Department testing 
at facilities other than the Naval Research lab should be 
developed through the National Personnel Records Center 
(NPRC).  Section 5.18 f provides instructions on the 
development of evidence of exposure to chemical weapons 
agents for Army veterans.  The section states that "[p]rior 
to the early 1950s, information about a person's 
participation in any kind of testing by the Army was place in 
the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information." M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.  

Review of the veteran's discharge papers reveals that he 
served in the Army Air Corps during World War II.  He is 
asserting that he was subjected to mustard gas exposure at 
Camp Lejeune which is a Marine Corps installation and as such 
under the Department of the Navy.  Needless to say, this is 
an unusual fact pattern.  The RO did request information 
regarding mustard gas exposure from the National Personnel 
Records Center (NPRC) in January 1994, and a negative reply 
was received that same month.  The RO also has copies of the 
veteran's service medical records which appear to be complete 
and include entrance and separation examination reports and 
treatment records during the intervening period of military 
service.  There is no indication in any of these service 
medical records that the veteran was the subject of mustard 
gas testing and his lungs were noted as normal on his 
separation examination.  

The Rating Procedures Staff was contacted April 1996 for a 
check of the lists available at the VA Central Office 
regarding mustard gas exposure as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 c.  This resulted in the 
veteran's name not being found.  The Rating Procedures Staff 
indicated that Army records were more complete than those 
supplied by the Department of Defense (DOD) to VA, and that a 
check should be made for records at the Army Chemical and 
Biological Defense Command at Aberdeen Proving Grounds, 
Maryland.  Such a check was conducted and a response was 
received in November 1997.  The response stated that "the 
Army Chemical and Biological Defense Command has no 
information which states that the above named veteran was 
exposed to mustard agent.  This office does not maintain 
personnel or medical records of former military personnel.  
In addition we have no information which states that mustard 
agent testing took place at Camp LeJeune.  We have only one 
test report for that installation and it was a clothing wear 
trial only  and was conducted in 1944 using members of the 
Navy and Marines.  It did not involve chemical agents."  

The RO requested an additional search for records from NPRC 
and received a negative reply in October 1997.  As noted 
above, VA has previously obtained the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) and none of these records reveals that the veteran had 
any exposure to mustard gas during active service.  
Specifically, the March 1946 separation examination reveals 
that the veteran's lungs were normal with no abnormalities 
noted by the examining physician.  A chest x-ray was also 
taken on separation and was negative for any abnormalities.  

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, his allegations of 
exposure are not substantiated by any other evidence.  
Moreover, the evidence received from the Army Chemical and 
Biological Defense Command indicates that Camp LeJeune, the 
place the veteran asserts he was exposed to mustard gas, was 
not used for mustard gas testing.  



C.  Analysis

VA regulations provide that service connection may be 
established for chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease when there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service.  
Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition. 38 C.F.R. § 3.316 (1998).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of 
record.  All evidence obtained does not reveal that the 
veteran was exposed to mustard gas during service.  Rather, 
the evidence obtained indicates that mustard gas testing was 
not conducted at the location at which the veteran alleges he 
was exposed.  

Whether the veteran meets the requirements of 38 C.F.R. 
§ 3.316, including whether he was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman v. West, 11 Vet. App. 443 (1998).  Upon careful 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active service.  Therefore, the veteran does not meet the 
requirements of 38 C.F.R. § 3.316.  As such, service 
connection on a presumptive basis for a lung disorder as a 
residual of mustard gas exposure is not warranted.  The 
United States Court of Veterans Appeals has held that in a 
case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case there is absolutely no competent medial evidence 
of record which in any way relates the veteran's current lung 
disorder to his active service independent of his alleged 
mustard gas exposure.  In all of the medical opinions of 
record the physicians' diagnoses of mustard gas exposure are 
based only on the veteran's own recitation of his medical 
history.  Bare transcription of medical history provided by 
the veteran by a physician does not transform such evidence 
into competent medical evidence for the purposes of 
establishing a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of his lung 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current lung disorders are related to his active service over 
fifty years ago.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the veteran's claim under the 
relaxed standard provided under 38 C.F.R. § 3.316.  Under 
this standard the veteran lacks any evidence of exposure to 
mustard gas during service and, therefore, his claim is 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has also 
considered the veteran's claim under the Combee standard 
which permits the veteran to meet the general, non-relaxed, 
standard for well grounded claims.  Under the general 
standard, it is the veteran's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the veteran has not 
submitted any evidence linking current lung disorders to his 
active service over half a century ago.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

With respect to the Combee analysis alone, where a claim is 
not well grounded, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a lung disorder, claimed as a residual 
of mustard gas exposure during active service, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

